Case 1:21-cv-21312-BB Document 3 Entered on FLSD Docket 04/07/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21312-BLOOM/Otazo-Reyes

 ADMIRAL INSURANCE COMPANY,

        Plaintiff,

 v.

 VPRART, LLC; ERIN GILBERT and
 PATRICK GILBERT, individually and as
 Natural Parents and Guardians of their
 Minor Children, F.G., H.G., and P.G.,

       Defendant.
 ____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of Plaintiff Admiral Insurance

 Company’s (“Plaintiff”) Complaint for Declaratory Relief, ECF No. [1] (“Complaint”). The Court

 has reviewed the Complaint, the record in this case, the applicable law, and is otherwise fully

 advised. For the reasons discussed below, the above-styled case is dismissed without prejudice.

        Federal courts are “‘empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution,’ and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). As

 such, a “district court may act sua sponte to address the issue of subject matter jurisdiction at any

 time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006). Further, “once a federal

 court determines that it is without subject matter jurisdiction, the court is powerless to continue.”

 Univ. of S. Ala., 168 F.3d at 410.
Case 1:21-cv-21312-BB Document 3 Entered on FLSD Docket 04/07/2021 Page 2 of 4

                                                            Case No. 21-cv-21312-BLOOM/Otazo-Reyes


         The Complaint in this case alleges that diversity jurisdiction exists over this action pursuant

 to 28 U.S.C. § 1332. ECF No. [1] ¶ 7. The Complaint further states that, “[u]pon information and

 belief, VPRART is and was a limited liability company organized and existing under the laws of

 the state of Florida, with its principal place of business in Miami, Florida.” Id. ¶ 3.1

         District courts have diversity jurisdiction over cases in which the parties are completely

 diverse and the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332. “For a court to have

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), ‘all plaintiffs must be diverse from all

 defendants.’” First Home Bank v. Net Zero LLC, No. 3:20-cv-150-J-34MCR, 2020 WL 802518,

 at *2 (M.D. Fla. Feb. 18, 2020) (quoting Univ. of S. Ala., 168 F.3d at 412)). “The burden of

 pleading diversity of citizenship is upon the party invoking federal jurisdiction, and if jurisdiction

 is properly challenged, that party also bears the burden of proof.” Ray v. Bird & Son & Asset

 Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).2

         “[F]or the purposes of establishing diversity jurisdiction, an unincorporated business

 association or entity, such as a general or limited partnership or a limited liability company, is not

 a ‘citizen’ under 28 U.S.C. § 1332(a) in its own right.” First Home Bank, 2020 WL 802518, at *2



 1
   As an initial matter, the Court notes that it is never appropriate to plead jurisdictional allegations upon
 information and belief. See Dockery v. Hartford Ins. Co. of the Midwest, No. 19-21904-CIV, 2019 WL
 8895231, at *1 (S.D. Fla. May 24, 2019) (explaining that pleading residency only “upon information and
 belief . . . does not qualify as a ‘fact’ establishing jurisdiction. . . . A party’s citizenship must be asserted
 without qualification.”); Clayton Consulting Servs., Inc. v. Squire Dental Mgmt., LLC, No. 3:20-cv-1165-
 J-34JBT, 2020 WL 6263756, at *2 (M.D. Fla. Oct. 23, 2020) (“Allegations premised only on ‘information
 and belief’ are plainly insufficient to establish the jurisdictional thresholds necessary to invoke this Court’s
 subject matter jurisdiction.”); Diamond Resorts U.S. Collection Dev., LLC v. Sumday Vacations, LLC, No.
 6:19-cv-982-Orl-37DCI, 2019 WL 10375473, at *1 (M.D. Fla. May 29, 2019) (“alleging citizenship on
 ‘information and belief’ is insufficient”); Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL
 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“DO NOT allege jurisdictional facts ‘on information and
 belief.’”).
 2
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
 Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior
 to October 1, 1981.


                                                        2
Case 1:21-cv-21312-BB Document 3 Entered on FLSD Docket 04/07/2021 Page 3 of 4

                                                        Case No. 21-cv-21312-BLOOM/Otazo-Reyes


 (citing Xaros v. U.S. Fid. & Guar. Co., 820 F.2d 1176, 1181 (11th Cir. 1987)). Rather, the

 longstanding rule is that “the citizenship of an artificial, unincorporated entity generally depends

 on the citizenship of all the members composing the organization.” Rolling Greens MHP, L.P. v.

 Comcast SCH Holdings LLC, 374 F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v. Arkoma

 Assocs., 494 U.S. 185, 195-96 (1990)). With regard to the existence of diversity jurisdiction, “a

 limited partnership is a citizen of each state in which any of its partners, limited or general, are

 citizens.” Id. (citing Carden, 494 U.S. at 195-96). “Therefore, in order to sufficiently allege the

 citizenship of an unincorporated business entity, a party must list the citizenships of all the

 members of that entity.” First Home Bank, 2020 WL 802518, at *2 (citing Rolling Greens MHP,

 L.P., 374 F.3d at 1022).

         Plaintiff has failed to sufficiently allege the citizenship of Defendant VPRART because

 Plaintiff does not identify the members of the “limited liability company [or] their respective states

 of citizenship.” Id. As explained above, however, “[t]o sufficiently allege the citizenships of []

 unincorporated business entities, a party must list the citizenships of all the members of the limited

 liability company and all the partners of the limited partnership,” and if the party invoking the

 court’s jurisdiction fails to do so, as Plaintiff has here, it cannot satisfy its burden of establishing

 diversity of citizenship. Rolling Greens MHP, L.P., 374 F.3d at 1022. Accordingly, “the Court

 lacks sufficient information to satisfy the jurisdictional inquiry.” First Home Bank, 2020 WL

 802518, at *2.

         Accordingly, it is ORDERED AND ADJUDGED that the above-styled case is

 DISMISSED WITHOUT PREJUDICE. Plaintiff is permitted to file an amended complaint that

 properly alleges the basis for invoking diversity jurisdiction on or before April 14, 2021.




                                                    3
Case 1:21-cv-21312-BB Document 3 Entered on FLSD Docket 04/07/2021 Page 4 of 4

                                              Case No. 21-cv-21312-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on April 7, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          4
